Citation Nr: 0018077	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  98-19 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right thigh hematoma 
and right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, daughter, and son-in law.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1952 to 
September 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

The appellant has not submitted sufficient evidence to 
justify a belief by a fair and impartial individual that his 
claim of service connection for a right thigh hematoma and 
right knee disability is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
thigh hematoma and right knee disability is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93 (1993).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

The appellant's service medical records show that he suffered 
a right thigh hematoma while playing football in November 
1952.  He was treated for this injury and in January 1953 he 
was cleared for return to full duty.  He continued to serve 
in the Marine Corps until September 1975.  Subsequent service 
medical records do not show any residuals of this injury 
including the appellant's separation examination which lists 
no injury to the right thigh or knee.  VA outpatient 
treatment records from September 1997 to August 1998 show 
that the appellant has related a history of knee injury but 
there is no current diagnosis of any right thigh hematoma or 
right knee disability.  At his personal hearing in December 
1998 the appellant did testify that he has a right knee 
disability and his wife and son-in-law testified that he had 
complained of a right knee injury recently.

The Board finds insufficient evidence that the appellant 
currently has a right thigh hematoma or right knee 
disability.  There are no medical records which contain any 
such current diagnosis, or any medical records that the 
appellant is suffering from a right thigh hematoma or right 
knee disability.  Therefore, the Board finds that the first 
element of a well grounded claim has not been met for service 
connection for a right knee hematoma or right knee 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 
506.  In the absence of proof of a present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The second prong of a well grounded claim is that of an 
inservice disease or injury.  The appellant's service medical 
records clearly show that he suffered a hematoma of the right 
while in service in November 1952.  Therefore, the Board 
finds that the second element of a well grounded claim has 
been met. Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.

The third element of a well grounded claim is medical 
evidence of a nexus, or link, between the inservice disease 
or injury and the current disability.  Id.  Here, there is no 
medical opinion or similar evidence indicating any such link.  
The post-service medical records do not contain a diagnosis 
of a right thigh or right knee disability or any residuals of 
an inservice injury.  The appellant and his wife and son-in-
law offer their assertion that the appellant has a knee 
disability related to service, but it is not shown that they 
possess the medical expertise to make a diagnosis or offer an 
opinion as to the etiology or diagnosis of a right thigh 
hematoma or right knee disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (Appellant cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) as to a relationship between 
his disability and service because lay persons are not 
competent to offer medical opinions).  Moreover, there is no 
showing of continuity of symptomatology from service 
discharge to the present.  The provisions of 38 C.F.R. 
§ 3.303 do not afford the appellant relief in well grounding 
his claim.

In light of the above, the Board must deny the appellant's 
claim as not well grounded.  There is no evidence that he 
currently suffers from a right thigh hematoma or right knee 
disability, and there is no competent medical evidence 
relating any current disability to service.  As such, his 
claim is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1999); Epps, 126 F.3d at 1486; 
Caluza, 7 Vet. App.  at 506. Therefore, the Board cannot 
decide the claim on the merits.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993) (if a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette v. Brown, 8 Vet. App. 69 (1999).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection for diphtheria.  The RO collected the 
appellant's service medical records and VA treatment records 
from the VA Medical Center in Alexandria, Louisiana for the 
period from July 1, 1997 to August 1998.  At his personal 
hearing, the appellant indicated that a private physician had 
treated him for his knee injury and he was told to supply 
those medical records, but the records were not submitted.  
In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is just what 
it states, a duty to assist, not a duty to prove a claim).

Accordingly, the Board must deny the appellant's claim of 
service connection for a right thigh hematoma and right knee 
disability as not well grounded.


ORDER

Entitlement to service connection for a right thigh hematoma 
and right knee disability is denied, as the claim is not well 
grounded.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

